     WO

 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                              )    No. CR-14-08122-PHX-SPL
      United States of America,
 9                                              )
                                                )
                       Plaintiff,               )    ORDER
10                                              )
      vs.
11                                              )
                                                )
      Roy Red Joey,                             )
12                                              )
13                     Defendant.               )
                                                )
14                                              )

15          Before the Court is the parties’ Joint Motion for New Trial (the “Motion”). (Doc.

16   225) On November 19, 2014, Defendant Roy Red Joey (the “Defendant”) was convicted

17   of two counts of abusive sexual contact and two counts of committing an offense by a

18   registered sex offender. (Doc. 148) The Government and the Defendant filed the Motion

19   for a new trial, but the Motion was made with the understanding that the Defendant will

20   accept a plea offer if the Motion is granted. (Doc. 225 at 3) The basis for the Motion is

21   several post-trial developments related to Carli Moncher, a forensic interviewer that

22   testified as an expert witness at the Defendant’s trial. (Doc. 225 at 2) Moncher was recently

23   indicted for fraud and theft in connection with her work as a forensic expert. (Doc. 225 at

24   3) While it is not alleged that Moncher committed criminal conduct in connection with the

25   Defendant’s case, the Government admits that there is evidence to support that Moncher

26   may have testified falsely in two subsequent federal cases. (Doc. 225 at 3)

27          The parties are seeking an order from the Court conditionally granting the Motion

28   with the intent that the Defendant accept a plea offer. It is the parties’ intent for the
     Defendant to plead guilty and be resentenced in accordance with the pending plea
 1   agreement. (Doc. 225 at 4) The parties seek for the Joint Motion to be granted on a
 2   conditional basis so that if the Defendant declines to accept the proposed plea agreement,
 3   the verdict against the Defendant will be reinstated, and the Defendant’s motion for new
 4   trial (Doc. 207) will move forward. Accordingly,
 5         IT IS ORDERED that the Joint Motion for New Trial (Doc. 225) is conditionally
 6   granted pending the Defendant’s acceptance of the pending plea agreement to be
 7   addressed at the sentencing hearing scheduled for October 7, 2019 at 10:30 a.m. in
 8   Courtroom 501, 401 West Washington Street, Phoenix, AZ 85003 before Judge Steven P.
 9   Logan.
10         Dated this 9th day of July, 2019.
11
12
                                                     Honorable Steven P. Logan
13                                                   United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
